Citation Nr: 1202500	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted with respect to the Appellant's claim of legal entitlement to benefits administered by the Department of Veterans Affairs, including death benefits, accrued benefits, and death pension.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Appellant alleges that her deceased spouse had qualifying Philippine service with the U.S. Armed Forces beginning in 1941. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was previously before the Board in November 2010, when it was remanded to afford the Appellant an opportunity for a hearing.  Subsequent to the remand, the Appellant elected to have an informal hearing before a Decision Review Officer at the RO in Manila, in order to accelerate the adjudication process.  As the reason for remand has been satisfied, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  In June 2005, the RO denied the Appellant's claim for VA benefits based on a determination that her deceased spouse had no qualifying service which would entitle her to such benefits; after the Appellant was notified of adverse determination and of her appellate rights, the Appellant did not appeal the adverse determination. 

2. The additional presented since the adverse determination by the RO in June 2005 is cumulative of evidence previously of record. 





CONCLUSIONS OF LAW

1.  The adverse determination by the RO in June 2005, denying the Appellant's claim for VA benefits based on a determination that her deceased spouse had no qualifying service, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  The additional evidence submitted since June 2005 is not new and material and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter dated in January 2009.  The Appellant was notified of the reason for the previous denial of benefits and the need for new and material evidence, as well as the definitions of "new" and "material" evidence.  While the notice did not specifically explain the need to provide evidence that the Appellant's deceased spouse had qualifying service in the form of an official record, the Appellant's Notice of Disagreement showed actual knowledge of the evidence required in its discussion of a "valid record found at the National Personnel Records Center" and the inclusion of additional official records which she felt addressed the deficiency.  







As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Inasmuch as the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has requested information regarding the Appellant's deceased spouse from the National Personnel Records Center.  There is no evidence to support the Appellant's claim that her deceased husband had qualifying service.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard for Reopening Previously Denied Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence Previously Considered

In March 2005, the Appellant filed a claim for VA death benefits based on her assertion that her deceased spouse had qualifying service which entitled him to Veteran status.  In June 2005, the RO denied the claim on the basis that the Appellant's deceased spouse was not shown to have qualifying service.



By law, except for service in the Regular Philippine Scouts, service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service as a Veteran of the Armed Forces of the United States for the purpose of establishing eligibility for VA dependency and indemnity compensation, including the cause of death, and for accrued benefits, but not for pension.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c). 

The findings of the service department are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Evidence of record in June 2005 included an affidavit stating that the Appellant's spouse had died in December 1999, but had been a sergeant in the Philippine Army who saw action in Bataan during World War II.  Also included were a certificate of honorable discharge from the Philippine Army noting that the Appellant's spouse had enlisted on December 1, 1941, in the Reserve Force of the Philippine Army and was discharged July 25, 1946, and a certificate issued by the Adjutant General of the Armed Forces of the Philippines stating that he had served with the USAFFE (U.S. Armed Forces, Far East) and was a POW in April of 1942.  

In April 2005, the RO sought verification of service of the Appellant's deceased spouse from the National Personnel Records Center, a component of a U. S. service department.  




In June 2005, the National Personnel Records Center then certified that the Appellant's deceased spouse had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces." 

Evidence Newly Submitted

In June 2008, the Appellant again applied for VA death benefits based on her deceased spouse's alleged service in the U.S. Armed Forces.  In support of this claim to reopen her previously denied claim, she submitted evidence which included a copy of an "Enlistment Record" noting that her deceased spouse served as a temporary sergeant from August 1, 1945, until his discharge and fought in Bataan until the USAFFE surrendered; the document was signed by a commanding officer in the Philippine Army.  

In addition, the Appellant submitted a copy of the death certificate for her deceased spouse, as well as medical records for treatment prior to his death.  She also provided an affidavit by the Appellant's deceased spouse dated in 1947 outlining his military service, which asserts that he served in the USAFFE from December 1941 through April 1942, and engaged in guerilla activities from November 1941 to March 1945.  Included in the affidavit was a statement that he had never been paid for his services or had he been assigned official quarters.  Also submitted was a "Personal Record" from the Army of the Philippines with a signature dated in 1945 noting the Veteran's enlistment in the military in December 1941 as well as his moral and physical fitness to serve, and his assignment to Battery B 2nd CAC.






During the course of the appeal, the Appellant requested the opportunity to appear at a hearing to present additional evidence.  In September 2011, the Appellant was informed of the regulations regarding Veteran status for VA purposes.  At that time she provided additional copies of the Philippine service records already in the file.  The Appellant was informed that the records were not appropriate documentation because the records were not issued by the service department.  She did not submit any further evidence.

Analysis 

The Appellant's previous claim was denied in June 2005 based on a determination that the Appellant's deceased spouse had no qualifying military service.  In order to reopen the claim, the Appellant must provide new and material evidence which showed that such qualifying service existed, thereby entitling the deceased spouse to Veteran status and the Appellant to VA benefits.  Specifically required would be official U.S. government or military documents which showed that the deceased had the requisite service.

In this instance, the Appellant has not submitted such evidence.  While the additional documents from the Philippine Army and the government of the Republic of the Philippines had not been previously considered in the adjudication of the claim, it is cumulative, that is, merely repetitive information previously submitted and considered.  The records show that the Philippine government considered the deceased to be a Veteran, but the records do not show that the U.S. government recognized the deceased as having served in the U.S. Armed Forces or was a recognized guerilla.  The documents therefore are not new and material evidence under 38 C.F.R. § 3.156. 
 



As new and material evidence has not been presented, application to reopen the previously denied claim of entitlement to VA benefits must be denied.


ORDER

As new and material evidence has not been presented, the claim is not reopened and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


